DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE filed on July 01, 2021 in which claims 1-20 are presented for examination; of which, claims 2, 8-10, were amended.

Response to Arguments
Applicant's arguments filed July 01, 2021 have been fully considered but they are not persuasive. Therefore, the rejection of claims 1, 9-11 and 17 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vambenepe et al. US Publication No. 2004/0237094 in view of Bull et al. US Publication No. 2017/0178093.

Regarding claims 1 and 17, Vambenepe et al. disclose “a method of information technology (IT) asset management” and “an information technology (IT) asset management system” comprising: report IT asset management data from asset devices; and receiving the IT asset management data at a collection server or a plurality of collection server by providing a system for managing an information technology (IT) resource comprises a managed object that represents the resource. At least one management interface is associated with the managed object. The management interface is configured with at least one component that represents a management feature for the resource. An attribute associated with the at least one component in the management interface indicates the presence of the management feature to a manager. The system provides a common, consistent facility for accessing management features of resources represented by a managed object configured with one or more management interfaces. The management interfaces allow manager to access information to monitor, audit, and control various aspects of the resources. Managers can also use information in the management interfaces to determine management attributes and relationships among related managed objects (See Vambenepe et al. Title, Abstract). It is noted however, Vambenepe et al. did not specifically detail the aspects of by providing a SYSTEMS AND METHODS FOR ALLOCATING RESOURCES VIA INFORMATION TECHNOLOGY INFRASTRUCTURE. In particular, Bull et al. disclose system to manage information technology (See Bull et al. Paragraphs 67, 77, 107,157, 480; Paragraphs 485, 543 describing system for managing information technology infrastructure. The system 1100 includes an administrator matching and report generating system 1150 "AMRGS"; Paragraph 163 describing the topology of the network 104 can be of any form and can include, e.g., any of the following: point-to-point, bus, star, ring, mesh, or tree). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have combined the teachings of Vambenepe et al. with Bull et al. because they are both directed to Information technology management and are both from the same field of endeavor. Such combination would have allowed Vambenepe et al. to effectively manage its information technology infrastructure; thus, providing a reliable and efficient way to manage IT data in order to simplify infrastructure administration and eliminate boundaries between products and/or standards.

Regarding claims 10-11, Vambenepe et al. disclose “forwarding the IT asset management data from the collection server to a global asset management server; and storing the forwarded IT asset management data in a global asset management database; wherein a global asset management server function is provided as a cloud Figures 1-13 and corresponding text).

As per claim 9, Bull et al. (Paragraph 163 describing the topology of the network 104 can be of any form and can include, e.g., any of the following: point-to-point, bus, star, ring, mesh, or tree) would include mesh network that is a secure network; wherein communications between the collection server and the global asset management server occur as a secure communication.

Allowable Subject Matter
Claims 12-16 are allowable over the prior art of record.

Claims 2-8, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 13, 2021